ON MOTION FOR REHEARING.
Plaintiffs contend that the canning operations of defendant cannot come within the exemption of "Agricultural labor" and say that the opinion "may be cited as authority for the proposition that labor performed in the processing of agricultural products, even though such products are wholly or partially purchased from others, constitutes exempted employment." However, our ruling was based on and confined to the facts shown here, namely: That defendant processed by such canning only the mushrooms grown by it on its two tracts located close to each other; that it did this canning on one of these tracts as it harvested its mushrooms and immediately in connection therewith; that its harvested mushrooms would become worthless in a matter of hours unless this was done; and that there was no other way to market its mushrooms when they were gathered except to can them. In short, the canning was so closely connected with harvesting as to practically be a part of it. We intended no ruling on processing of products produced by others, in connection with processing of one's own products or otherwise, because this record presents no such question. That question is hereby specifically reserved.
The motion for rehearing is overruled.